Order entered June 30, 2021




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00057-CV

    NOVO POINT, LLC, QUANTEC, LLC, RPV, LTD., AND JEFFREY
                      BARON, Appellants

                                          V.

                        ELISSA KATZ, ET AL., Appellees

                 On Appeal from the County Court at Law No. 4
                             Dallas County, Texas
                     Trial Court Cause No. CC-19-01898-D

                                       ORDER

      Before the Court is appellants’ unopposed June 28, 2021 motion for

extension of time to file their brief. We GRANT the motion and ORDER the

brief be filed no later than July 27, 2021.


                                               /s/   CRAIG SMITH
                                                     JUSTICE